Order
Per Curiam
Randall Evans appeals his conviction for first-degree murder, following a jury trial. Evans raises three points, contending the circuit court abused its discretion in: (1) denying his motion for change of judge, (2) excluding evidence of a witness’s videotaped interview, and (3) limiting his ability to contact jurors regarding the possibility of juror misconduct. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of conviction.
AFFIRMED. Rule 30.25(b).